DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/07/2020 has been entered.
Applicants’ amendments to the claims and arguments filed on August 26, 2020 have been received and entered. Claims 1 and 22 been amended, while claims 4, 7 and 8 have been canceled. Claims 1-3, 5-6, 9-22 are pending. 
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-9 in the reply filed on 09/26/2019 was acknowledged.  The traversal was on the grounds that methods of Group II and III require all the limitation of elected group I therefore a rejoinder is in order upon indication of allowable composition claim. Applicants’ arguments have been fully considered and found fully persuasive for the reasons discussed in restriction requirement (see page 6). It is emphasized that once all the product claims are found allowable, the withdrawn process claims that include all the limitations of the allowable product claims would be considered for rejoinder as discussed in the restriction requirement mailed on 06/26/2019. 
Applicant elected human BCL11A ZFPs to exon 2, and target site show in SEQ ID NO: 160, which read on claims, with traverse. Upon further consideration election of species between different species of target site of BCL11A is hereby rejoined.  Claims would be examined to the extent claims read on all targeting sites of BCL11A and ZFN.  The requirement is still deemed proper and is therefore made FINAL.
Claims 10-22 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 09/26/2019. 
Priority
Acknowledgement is made of applicant's claimed priority to continuation application 14013236, filed on August 29, 2013 that claims priority from US Provisional Applications 61/694,693, filed on 08/29/2012. 


Allowable Subject Matter
The following claim1 is drafted by the examiner and considered to distinguish patentably over the art of record in this application, Claim 1 is presented to applicant for consideration: 
An isolated genetically modified population of human cell comprising a pair of non-naturally occurring zinc finger nucleases (ZFNs) that cleave an endogenous human BCL11A gene, the pair comprising the zinc finger proteins (ZFPs) designated 4889 and 44888; 44905 and 44904; 44911 and 44910, 44945 and 44944; or 44947 and 44946, 
wherein (i) ZFP designated 4889 binds to a target site within SEQ ID NO:183 and 44888 binds to a SEQ ID NO:189  of an endogenous human BCL11A gene , (ii) ZFP designated 44905 binds to a target site within SEQ ID NO:193 and 44904 binds to a SEQ ID NO:197  of an endogenous human BCL11A gene , (iii) ZFP designated 44911 binds to a target site within SEQ ID NO:200 and 44910 binds to a SEQ ID NO:203  of an endogenous human BCL11A gene , (iv) ZFP designated 44945 binds to a target site within SEQ ID NO:207 and 44944 binds to a SEQ ID NO:211  of an endogenous human BCL11A gene  or (v) ZFP designated 44947 binds to a target site within SEQ ID NO:213 and 44946 binds to a SEQ ID NO:211  of an endogenous human BCL11A gene;  
wherein each pair of ZFNs makes a deletion within the endogenous human BCL11A gene,  thereby inactivating the endogenous human BCL11A gene.

New-Claim Rejections - 35 USC § 112- necessitated by amendments
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-3, 5-6, 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for: An isolated genetically modified population of human cell comprising a pair of non-naturally occurring zinc finger nucleases (ZFNs) that cleave an endogenous human BCL11A gene, the pair comprising the zinc finger proteins (ZFPs) designated 4889 and 44888; 44905 and 44904; 44911 and 44910, 44945 and 44944; or 44947 and 44946, 
wherein (i) ZFP designated 4889 binds to a target site within SEQ ID NO:183 and 44888 binds to a SEQ ID NO:189  of an endogenous human BCL11A gene , (ii) ZFP designated 44905 binds to a target site within SEQ ID NO:193 and 44904 binds to a SEQ ID NO:197  of an endogenous human BCL11A gene , (iii) ZFP designated 44911 binds to a target site within SEQ ID NO:200 and 44910 binds to a SEQ ID NO:203  of an endogenous human BCL11A gene , (iv) ZFP designated 44945 binds to a target site within SEQ ID NO:207 and 44944 binds to a SEQ ID NO:211  of an endogenous human BCL11A gene  or (v) ZFP designated 44947 binds to a target site within SEQ ID NO:213 and 44946 binds to a SEQ ID NO:211  of an endogenous human BCL11A gene;  
wherein each pair of ZFNs makes a deletion within the endogenous human BCL11A gene,  thereby inactivating the endogenous human BCL11A gene, 
does not reasonably provide enablement for any other species of cells  that is modified with a pair of non-naturally occurring zinc finger nucleases (ZFNs) as recited in the claim that cleave any other species of  endogenous BCL11A gene,  insertion of transgene within the recited sequence in base claim without  the presence of any donor transgene or insertion and/or deletion within any combination of target site other than pair of ZFP that specifically binds to a target site 
In determining whether Applicant’s claims are enabled, it must be found that one of skill in the art at the time of invention by applicant would not have had to perform “undue experimentation” to make and/or use the invention claimed.  Such a determination is not a simple factual consideration, but is a conclusion reached by weighing at least eight factors as set forth in In re Wands, 858 F.2d at 737, 8 USPQ 1400, 2d at 1404.  Such factors are: (1) The breadth of the claims; (2) The nature of the invention; (3) The state of the art; (4) The level of one of ordinary skill in the art; (5) The level of predictability in the art; (6) The amount of direction and guidance provided by Applicant; (7) The existence of working examples; and (8) The quantity of experimentation needed to make and/or use the invention. 
The office has analyzed the specification in direct accordance to the factors outlines in In re Wands. MPEP 2164.04 states: “[W]hile the analysis and conclusion of a lack of enablement are based on factors discussed in MPEP 2164.01(a) and the evidence as whole, it is not necessary to discuss each factor in written enablement rejection.” These factors will be analyzed, in turn, to demonstrate that one of ordinary skill in the art would have had to perform “undue experimentation” to make and/or use the invention and therefore, applicant’s claims are not enabled.
The breadth of claim 1 and claims dependent therefrom embrace a genus of unspecified species of isolated mammalian cell population comprising: (a) a pair of non-naturally occurring zinc finger nuclease (ZFN) that cleaves an endogenous BCL11A gene, wherein the genomic modification is within any of human BCL11XL target site and an insertion and/or deletion within any of SEQ ID NOs: 183, 189, 193, 197, 200, 203, 207, 211 and 213 of the endogenous BCL11A gene. 
The specification teaches ZFN pairs that are made to target the 'XL' portion of the BCLI IA-XL splice variant. These proteins are tested in human K562 cells (see Table 1D, page 74 of the specification).  It is disclosed that ZFN pair, 44888/44889, targeted the fourth zinc finger of BCLl IA, while two pairs 44904/44905 and 44910/44911 targeted upstream of the fourth finger while the two other pairs, 44946/44947 and 44945/44944 targeted the fifth finger (see page 63, 74). 
binding to the polynucleotide of SEQ ID NO as set forth for the target site in the same row (seepage 63-64). There is no structure/function relationship taught at any ZFP of row of Table IA targeting any DNA sequence of Table 1A other than SEQ ID NO: set forth in same row of the human BCL11A-XL. The state of the art teaches correcting the beta-globin gene using ZFNs and a donor repair template in isolated human HSCs (Hoban Mol. Therapy, May 2012, Vol. 20, Supp 1, pg S122, #309). It is disclosed that using nucleofection could deliver the ZFNs and donor plasmids to K562 cells efficiently up to 45% gene correction as measured by restriction fragment length polymorphism (RFLP) (abstract). In the instant case, claim 5 require the isolated population of mammalian cells comprising: the non-naturally occurring zinc finger nuclease (ZFN) to further comprise any transgene that may or may not be integrated at into the inactivated BCL11A gene. The specification fails to disclose ZFNs and donor transgene with the corrected base pair is introduced or how to target 183, 189, 193, 197, 200, 203, 207, 211 and 213 of the endogenous BCL11A gene as a safe harbor for expressing transgene.  In addition to the prior art teaches ability of multiple Zinc finger proteins bind the same DNA target site specifically (see Figure 3 in Greisman et al. 1997, Science 275:657-661). The art further  teaches that zinc finger proteins comprising six zinc finger domains have precise single gene specificity based on the unique target sequence recognized by the six zinc finger domains, see for example Tan et al. (2003 PNAS, pp., 11997-12002, art of record). This finding is supported by the applicant’s disclosure in page 63-64 of table 1A of instant application wherein there is one specific ZFP for each binding site. The prior art also teaches that there are context dependent interactions that are important for zinc finger-DNA recognition, such that the mere presence of each of the 3 nucleotide target sequences for each zinc finger domain in a particular sequence is not sufficient to determine binding (Greisman et al. (1997) Science, Vol. 275, 657-661, art of record). As such, based on the state of the art on the binding specificity of engineered zinc finger proteins at the time, the difference in the genomic sequence of endogenous human BCL11A-XL, , the teachings in the specification that only Zinc Finger specific for the polynucleotide of SEQ ID NO set forth for the target site in the same row, and the breadth of the claims, the skilled artisan would not have predicted that Zinc Finger Protein in a single row of table 1A as recited in the claim would be capable of effectively binding any target site shown in Table 1A for BCL11A-XL target site other than those specifically disclosed in the same row. The specification does not enable any species of mammalian cell (human, mouse, rat, porcine, goat etc) that contains an endogenous human BCL11A-XL gene other than human cells. The specification does not teach any genetically modified non-human mammalian cells that are made to "endogenously" contain a “human BCL11A gene”.  Without such guidance it would have required undue experimentation to make/use any type of cell as broadly encompassed by claim 1 other than a human cell, without reasonable expectation of success. 
The specification does not enable making a genomic modification without a donor sequence as broadly encompassed by claim 1. Claim 1 encompasses making the cell using a nuclease and a donor sequence that introduces the insertion or deletion or merely making a double stranded break using the nuclease and screening for insertions or deletions caused by non-homologous end joining (NHEJ). However, the Examples are limited to transfecting isolated human K562 cells with nucleic acid sequences encoding a pair of ZFNs that target BCL11A-XL of an endogenous BCL11A-XL gene  (see table 1D). Without such guidance, it would have required those of skill undue experimentation to make a cell with a genomic modification using a ZFN and rely on NHEJ as broadly encompassed by claim 1 ; the claims should indicate the cells are made using a donor sequence. The specification does not teach how to use target SEQ ID NO: 183, 189, 193, 197, 200, 203, 207, 211 or 213 in BCL11A-XL as a safe harbor for expressing transgene. An artisan would have to perform undue experimentation to make and use the invention without reasonable expectation of success. 
In conclusion, in view of breadth of the claims and absence of a strong showing by Applicant, in the way of specific guidance and direction, and/or working examples demonstrating the same, such invention as claimed by Applicant is not enabled for the claimed inventions. 

Claims 1-3, 5-6, 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains 
The claims are directed to an isolated population of mammalian cells, the population of mammalian cells comprising genetically modified mammalian cells comprising: (a) a non-naturally occurring zinc finger nuclease (ZFN) that cleaves an endogenous BCL11A gene, wherein the zinc finger nuclease comprises a pair of zinc finger nucleases, each zinc finger nuclease of the pair comprising a cleavage domain and a zinc finger protein (ZFP) comprising five or six zinc finger domains designated, the zinc finger domains comprising the recognition helix regions of the zinc finger proteins designated 44889, 44888, 44905, 44904, 44911, 44910, 44945, 44944, 44947 and 44946 and further wherein the pair of zinc finger nucleases comprises 44889 and 44888; 44905 and 44904; 44911 and 44910, 44945 and 44944; or 44947 and 44946; (b) an insertion and/or deletion within any of SEQ ID NOs: 183, 189, 193, 197, 200, 203, 207, 211 and 213 of the endogenous BCL11A gene, such that the BCL11A gene is inactivated.. 
The genus encompass any species of mammalian cell, red blood cell (RBC) precursor cell, hematopoietic stem cell, or CD34+ cell comprising a genomic modification within XL portion of a BCL11A-XL isoform, wherein said genomic modification is any insertion and/or a deletion, and wherein base claim do not require any insertion of donor sequence.  The claims as recited embrace using the pair of zinc finger nucleases comprises 44889 and 44888; 44905 and 44904; 44911 and 44910, 44945 and 44944; or 44947 and 44946 with a DNA binding domain that binds any of SEQ ID NOs:, 183, 189, 193, 197, 200, 203, 207, 211 and 213 of the endogenous BCL11A gene. 
The specification teaches ZFN pairs that are made to target the 'XL' portion of the BCLI IA-XL splice variant. These proteins are tested in human K562 cells (see Table 1D, page 74 of the specification).  It is disclosed that ZFN pair, 44888/44889, targeted the fourth zinc finger of BCLl IA, while two pairs 44904/44905 and 44910/44911 targeted upstream of the fourth finger while the two other pairs, 44946/44947 and 44945/44944 targeted the fifth finger (see page 63, 74). The specification does not teach regions or domains of the isolated polypeptide identified in each row of table 1A for BCL11A-XL that are essential for interaction with the nucleotide sequence of as set forth in SEQ ID No: 183, 189, 193, 197, 200, 203, 207, 211 and 213 of the endogenous BCL11A gene and shown in Table 1A other than six finger domains 
The specification does not provide adequate written description for any species of cell that contains an endogenous human BCL11A gene other than human cells (see page 62-63 table 1A). The specification does not teach any genetically modified non-human mammalian cells that are made to "endogenously" contain a human BCL11A-XL gene using ZFP that binds to human BCL11A-XL target sites. Accordingly, the type of cell as broadly encompassed by claim 1 lacks written description other than an isolated human cell population.
The specification lacks written description for making any genomic modification without a donor sequence as broadly encompassed by claim 1. Claim 1 encompasses making the cell using a ZFN and insertion and/or deletion within of any of SEQ ID NOs: 183, 189, 193, 197, 200, 203, 207, 211 and 213 of the endogenous BCL11A gene without a donor transgene sequence or merely by making a double stranded break using the ZFNs and screening for insertions or deletions caused by non-homologous end joining (NHEJ). However, the Examples are limited to transfecting isolated human cells with nucleic acid sequences encoding a pair of ZFNs that target BCL11A-XL of an endogenous BCL11A gene, wherein the BCL11A gene in said human  cell is inactivated. The specification does not provide any guidance that the specific insertion of transgene using NHEJ. Accordingly, the specification lacks written description for making any genomic modification using ZFNs alone and NHEJ repair as broadly encompassed by claim 1. The claims should indicate the cells are made using a donor sequence.
The specification lacks written description for using the pair of zinc finger nucleases comprises 44889 and 44888; 44905 and 44904; 44911 and 44910, 44945 and 44944; or 44947 and 44946 with a DNA binding domain that binds any of SEQ ID NOs:, 183, 189, 193, 197, 200, 203, 207, 211 and 213 of the endogenous BCL11A gene as broadly encompassed by claim 1 other than a specific pair of ZFNs binding within specific SEQ ID Nos as disclosed in Table 1A . The specification does not correlate the pair of ZFNs binding to any of the 183, 189, 193, 197, 200, 203, 207, 211 and 213 other than binding to specific SEQ ID NO as indicated supra in scope of enablement. Accordingly, the specification lacks written description for any genomic modification that targets any of the SEQ ID NO: 183, 189, 193, 197, 200, 203, 207, 211 and 213 using the ZFNs as broadly encompassed by claim 1 other than a pair of ZFNs , wherein (i) ZFP 
Examiner’s note: Applicant’s representative is requested to contact Examiner to resolve the pending issues to put instant application in condition for allowance and also make necessary changes for the withdrawn method claims that is subject to rejoinder.

Withdrawn-Claim Rejections - 35 USC § 103
Claims 1-7 and 9 were rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Holmes et al. (US Patent Application Publication 20070134796); Takeuchi et al (US Patent application no 20150166969, dated 06/18/2015, effective filing date 02/24/2012).  In view applicant’s amendments to the claim incorporating the limitation of claim 8, instant rejection is hereby withdrawn. Applicants’ arguments with respect to the withdrawn rejections are thereby rendered moot.
Withdrawn -Double Patenting
Claims 1-4, 9 were rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4-8 and 11  of U.S. Patent No. 9963715 and further in view of Takeuchi et al (US Patent application no 20150166969, dated 06/18/2015, effective filing date 02/24/2012). 
Claims 1-4, 9 were rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3-7 of U.S. Patent No. 9650648 and further in view of Takeuchi et al (US Patent application no 20150166969, dated 06/18/2015, effective filing date 02/24/2012).
In view of Applicants’ amendment of base claim 1, limiting the claims directed to ZFN pairs (ZFPs) targeting to BCL11A-XL that is different from one disclosed in ‘715 and ‘648. the previous rejections of claims are hereby withdrawn. Applicants’ arguments with respect to the withdrawn rejections are thereby rendered moot.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. NCBI accession no. NM_022893, High (Nature, 2005, 435, 577- 579, IDS).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306.  The examiner can normally be reached on Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANOOP K SINGH/            Primary Examiner, Art Unit 1632